Exhibit 10.1

THE HACKETT GROUP, INC. (formerly known as ANSWERTHINK, INC.)

1998 STOCK OPTION AND INCENTIVE PLAN

OUTSIDE DIRECTOR

RESTRICTED STOCK UNIT AGREEMENT

(effective November 4, 2008)

The Hackett Group, Inc., a Florida corporation (the “Company”), hereby grants
restricted stock units relating to shares of its common stock, $.001 par value
(the “Stock”), to the individual named below as the Grantee, subject to the
vesting conditions set forth in the attachment. Additional terms and conditions
of the grant are set forth in this cover sheet, in the attachment and in The
Hackett Group, Inc. (formerly known as Answerthink, Inc.) 1998 Stock Option and
Incentive Plan (the “Plan”).

Grant Date:

Name of Grantee:

Grantee’s Social Security Number:

Number of Restricted Stock Units Covered by Grant:

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is attached hereto
or delivered herewith. You acknowledge that you have carefully reviewed the Plan
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan.

 

Grantee:  

 

  (Signature) Company:  

 

  (Signature)   Title:  

 

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

THE HACKETT GROUP INC. (formerly ANSWERTHINK, INC.)

1998 STOCK OPTION AND INCENTIVE PLAN

OUTSIDE DIRECTOR

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Unit

Transferability

   This grant is an award of stock units in the number of units set forth on the
cover sheet,
subject to the vesting conditions described below (“Restricted Stock Units”).
Your Restricted
Stock Units may not be transferred, assigned, pledged or hypothecated, whether
by operation
of law or otherwise, nor may the Restricted Stock Units be made subject to
execution,
attachment or similar process. Definitions   

Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meaning
set forth in the Plan. The following additional terms have the meanings provided
below:

 

“Service” means service by you as an employee, officer or director of the
Company or an
Affiliate. A change in your position or duties will not result in interrupted or
terminated
Service so long as you continue to be an employee, officer, director of the
Company or an
Affiliate. If, upon the termination of your Service as an employee, officer or
director, the
Company retains you as a consultant, the Company may, in its sole discretion,
provide that
your Service continues for purposes of the vesting schedule set forth below for
the duration of
your consultancy.

Vesting   

Subject to your continued Service, (i) one third ( 1/3) of your Restricted Stock
Units will vest
on the first anniversary of Grant Date and (ii) one third ( 1/3%) of your
Restricted Stock Units
will vest on each of the second and third anniversaries of the Grant Date. Any
fractional
Restricted Stock Units will vest on the final vesting date.

 

For purposes of this vesting schedule, you will be deemed to continue in Service
for
twelve (12) months after your termination of employment due to permanent and
total
disability.

 

Except as may be provided in this Agreement, any applicable agreement between
you and the
Company or an Affiliate or other plan or agreement, no additional Restricted
Stock Units will
vest after your Service has terminated for any reason.

 

In the event of a Change of Control (as defined in the Plan) during the vesting
period, and

 

2



--------------------------------------------------------------------------------

     regardless of whether or not the Grantee’s Service is terminated in
connection with such
Change of Control, the Grantee’s rights with respect to the restricted stock
units granted
hereunder shall be fully vested and nonforfeitable (and shares of stock shall be
delivered to the
Grantee in satisfaction of restricted stock units).

Delivery of Stock Pursuant to

Vested Units

   A certificate for the shares of Stock underlying your vested Restricted Stock
Units (less any
shares withheld to satisfy your withholding obligations) shall be delivered to
you on, or as
soon as practicable following, the applicable vesting date; provided, that, if
any such
anniversary of the Grant Date occurs during a period in which you are (i)
subject to a lock-up
agreement restricting your ability to sell Stock in the open market or (ii) are
restricted from
selling Stock in the open market because a trading window is not available,
delivery of such
vested shares will be delayed until the date immediately following the
expiration of the lock-
up agreement or the opening of a trading window. The shares of Stock delivered
upon vesting
of your Restricted Stock Units will be subject to the Company’s insider trading
policy, any
applicable lock-up or similar agreement to which you are subject and applicable
securities
laws. Cancellation of Unvested Units    In the event that your Service
terminates for any reason other than your death or disability,
unless otherwise provided in an applicable employment agreement between you and
the
Company or an Affiliate or other plan or agreement, your unvested Restricted
Stock Units
shall be cancelled immediately. Non-Competition Cancellation    If you take
actions in competition with the Company while employed or within six (6) months
after your termination of Service, you shall be required to transfer to the
Company a number
of shares of Stock equal to the number of shares in which you vested during the
six (6) month
period preceding your termination of Service (the “Look-back Period”), or if
such shares have
been sold, you must pay to the Company an amount equal to the aggregate value
that you
realized on the sale of shares you received pursuant to vesting in Restricted
Stock Units during
the Look-back Period. Any amount required to be paid by you to the Company
pursuant to
this paragraph shall be reduced by any amount repaid by you to the Company
pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002.

 

3



--------------------------------------------------------------------------------

     Unless otherwise specified in an employment or other agreement between you
and the
Company, you will be deemed to take action in competition with the Company if
you directly
or indirectly own any interest in, operate, join, control or participate as a
founder, partner,
director, principal, officer, or agent of, enter into the employment of, act as
a consultant to, or
perform any services for, any entity which competes with or has material
operations which
compete with any business in which the Company or any of its affiliates is
engaged during
your employment or other relationship with the Company or any of its affiliates
or Service
Providers or at the time of the your termination of employment or other
relationship. The
ownership by you of less than five percent (5%) of the outstanding stock of any
corporation
listed on a national securities exchange shall not be deemed a violation of this
provision. Specified Employees    Notwithstanding any provision of the Plan or
this Agreement to the contrary if, upon your
termination of Service for any reason, the Company determines you are a
“specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amendment
and regulations and guidance promulgated thereunder (the “Code”), no shares of
Stock shall
be delivered before the earlier of (i) the date which is six months after your
termination of
Service for any reason other than death or (ii) your date of death. This
provision shall only
apply if required to comply with Section 409A of the Code. Withholding Taxes   
You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any
withholding or other taxes that may be due as a result of vesting in Restricted
Stock Units or
your acquisition of Stock under this grant. In the event that the Company
determines that any
federal, state, local or foreign tax or withholding payment is required relating
to this grant, the
Company will have the right to: (i) require that you arrange to pay such amounts
to the
Company, (ii) withhold such amounts from other payments due to you from the
Company or
any Affiliate, or (iii) withhold shares of Stock subject to the Restricted Stock
Units granted
pursuant to this Agreement in an amount equal to the withholding or other taxes
due. Retention Rights    This Agreement does not give you the right to be
retained or employed by the Company (or
any Affiliates) in any capacity. The Company (and any Affiliate) reserves the
right to
terminate your Service at any time and for any reason.

 

4



--------------------------------------------------------------------------------

Shareholder Rights    You do not have any of the rights of a shareholder with
respect to the Restricted Stock Units
unless and until the shares of Stock relating to the Restricted Stock Units have
been delivered
to you. Adjustments    In the event of a stock split, a stock dividend or a
similar change in the Company stock, the
number of Restricted Stock Units covered by this grant will be adjusted (and
rounded down to
the nearest whole number) in accordance with the terms of the Plan. Applicable
Law    This Agreement will be interpreted and enforced under the laws of the
State of Florida, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Consent to Electronic Delivery    The Company may choose to deliver certain
materials relating to the Plan in electronic form.
By accepting this grant you agree that the Company may deliver the Plan
prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to
receive paper copies of these documents, as you are entitled to receive, the
Company would be
pleased to provide copies. Please contact Jose Estevez-Lugo at 305-375-8005 to
request paper
copies of these documents. Amendments    The Company may amend the terms and
conditions of your Restricted Stock Units including
this Agreement and the Plan as incorporated herein at any time; provided,
however, that no
amendment that would adversely alter your Restricted Stock Units may be made
without your
consent. Notwithstanding the foregoing, the Company may modify or amend the
Plan, the
Award or this Agreement at any time in any manner it considers necessary or
advisable, in its
sole discretion, to comply with applicable tax laws, securities laws, accounting
rules and other
applicable laws, rules or regulations or to ensure that the Award is not subject
to federal, state,
local or foreign taxes prior to settlement. Section 409A    Notwithstanding any
provision set forth in the Plan or this Agreement, the Company may,
without your consent, modify the terms and conditions of your Restricted Stock
Units, the
Plan or this Agreement to the extent it deems necessary or advisable, in its
sole discretion, in
order to comply with, or avoid being subject to, Section 409A of the Code and
any regulations
or guidance promulgated thereunder.

 

5



--------------------------------------------------------------------------------

The Plan    The text of the Plan is incorporated in this Agreement by reference.
This Agreement, the Plan,
and an applicable employment agreement with the Company, if any, constitute the
entire
understanding between you and the Company regarding this grant of Restricted
Stock Units.
Any prior agreements, commitments or negotiations concerning this grant are
superseded. The
Plan will control in the event any provision of this Agreement should appear to
be inconsistent
with the terms of the Plan.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

6